Title: From James Madison to Benjamin Harrison, 15 November 1782
From: Madison, James
To: Harrison, Benjamin


Dear Sir
Philada. Novr. 15th.
I send you as a peice of information of which you will be the best judge of the use to be made, an extract of a letter laid before Congress by the Secy. at War:
Extract of a letter from Gl Irvine to the
Secy. at War dated, Fort Pitt Ocr. 28. 1782
“Short as the time is since the accounts came into this Country that the Savages were to be called in & restrained by the British, the people are in great numbers flocking over the Ohio into what has hitherto been called the Indian Country & are busy in taking up & improving lands as well on what is supposed to be within the bounds of Penna. as beyond the Western line thereof. From the avidity with which they act on this occasion & the industry used by some few to persuade the people to form new States, I am of opinion that unless Congress & the several States, (who have unsettled lands within their limits) immediately take measures for securing them neither the U. S. nor any particular State will reap much advantage from them. Notwithstanding I may be mistaken in this opinion yet I think it my duty to mention the matter. if you think it worthy the attention of Congress, you will doubtless inform them. I will write the Council of Penna. on this subject, as I have reason to think they hope to pay much debt with the lands west of the Ohio”
To this I may add a report that the inhabitants of this State West of the Alleghany Mountains are openly proceeding towards a separation of Govt. It is certain that they have for some time had such a scheme in contemplation.
I have the honr. &c.
J Madison
